DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-7 are pending and under examination.
Claims 8-10 have been canceled.

Response to Amendment
The amended claims received on 05/03/2022 have overcome the 112(b) rejections previously set forth in the Non-Final Office Action mailed on 01/04/2022.  However, based on the amended claims, new 112(b) rejections have been set forth.
Based on the amended claims and remarks received on 05/03/2022, the previous prior art rejection based on Rosmarin has been withdrawn and a new prior art rejection set forth (see below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 line 8 has been amended to recite “the target location”.  There is insufficient antecedent support for this term in the claims.  Claim 1 line 3 previously recites “a target position (TP)”.  However, it is unclear if applicants are intending for the target location to also be the target position of if the target locations is a different position than the target position.  Perhaps applicants are intending to recite “the target position”?
Claims 2-7 are also rejected by their dependency from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pollack et al. (US 2019/0299415; hereinafter “Pollack”).

Regarding claim 1, Pollack discloses a method of handling laboratory sample containers (Pollack; [0028]), the method comprising: 
moving a laboratory sample container to a target position (TP), wherein the target position (TP) is a position at which the laboratory sample container is inserted into a corresponding orifice of a laboratory sample container rack provided that the laboratory sample container rack is placed at an intended position and wherein the laboratory sample container is prevented from moving vertically due to gravity if inserted into the corresponding orifice of the laboratory sample container rack at the target location (Pollack discloses a robot 105 comprising a crush sensor 116 coupled to a controller 114 to sense vertical contact; [0031].  The crush sensor 116 allows limited motion of the gripper 108 in the Z direction, thereby enabling the robot 105 to sense when the gripper 108 has made contact with an article in the Z direction after a certain displacement is achieved; [0031].  A signal is sent from the crush sensor 116 and contact is determined when a certain magnitude of the respective signal exceeds a predetermined crush threshold, and exceeding the threshold is indicative of contact being made; [0031].  The crush sensor 116 may sense when a specimen container gripped by gripper 108 is inserted fully into the bottom of a receptacle 112R of rack 112; fig. 1, [0028, 0032].  The examiner notes that the sample container fully inserted into the bottom of the receptacle prevents the sample container from moving vertically due to gravity); 
releasing the laboratory sample container in a vertical direction (z) such that the laboratory sample container can move in the vertical direction (z) due to gravity if the laboratory sample container is not inserted into the corresponding orifice of the laboratory sample container rack at the target location (Pollack discloses the robot 105 includes a gripper 108 that includes gripper fingers 108A and 108B that may be driven to open and close along any suitable direction in an x-y plane perpendicular to the Z axis; [0025-226].  Therefore releasing the sample container in the vertical direction (z)); 
determining if the laboratory sample container moved in the vertical direction (z) (Pollack discloses the crush sensor 116 allows limited motion of the gripper 108 in the Z direction, thereby enabling the robot 105 to sense when the gripper 108 has made contact with an article in the Z direction after a certain displacement is achieved; [0031].  A signal is sent from the crush sensor 116 and contact is determined when a certain magnitude of the respective signal exceeds a predetermined crush threshold, and exceeding the threshold is indicative of contact being made; [0031].  The crush sensor 116 may sense when a specimen container gripped by gripper 108 is inserted fully into the bottom of a receptacle 112R of rack 112; fig. 1, [0028, 0032]); and 
generating an error if it is determined that the laboratory sample container moved in the vertical direction (z) (Pollack discloses the crush sensor 116 may sense when a specimen container gripped by gripper 108 is inserted fully into the bottom of a receptacle 112R of rack 112; fig. 1, [0028, 0032]).  
Note: “provided that the laboratory sample container rack is placed at an intended position”, “wherein the laboratory sample container is prevented from moving vertically due to gravity if inserted into the corresponding orifice of the laboratory sample container rack”, “such that the laboratory sample container can move in the vertical direction (z) due to gravity if the laboratory sample container is not inserted into the corresponding orifice of the laboratory sample container rack at the target location”, and “generating an error if it is determined that the laboratory sample container moved in the vertical direction (z)” are all contingent limitations and do not necessarily have to occur. 
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. (See MPEP 2111.04). 
Claim limitation “such that the laboratory sample container can move in the vertical direction (z) due to gravity if the laboratory sample container is not inserted into the corresponding orifice of the laboratory sample container rack at the target location” is a limitation that requires a condition where the sample container is not correctly inserted into the orifice of the rack.  Since the method may be practiced by correctly inserting the sample container into the orifice of the rack so that the container is prevented from moving vertically due to gravity, the above limitation is not required.
Claim limitation “generating an error if it is determined that the laboratory sample container moved in the vertical direction (z)” is a limitation that requires a condition wherein the sample container is not correctly inserted into the orifice of the rack.  Since the method may be practiced by correctly inserting the sample container into the orifice of the rack so that the container is prevented from moving vertically due to gravity, the above limitation is not required.
Accordingly, each claim limitation “such that the laboratory sample container can move in the vertical direction (z) due to gravity if the laboratory sample container is not inserted into the corresponding orifice of the laboratory sample container rack at the target location”; and “generating an error if it is determined that the laboratory sample container moved in the vertical direction (z)” are all contingent limitations that require a condition wherein the sample container is not correctly inserted into the orifice of the rack.  Because the method can be practiced by correctly inserting a sample container into a corresponding orifice of a rack, then the contingent limitations are not required by the broadest reasonable interpretation of the claim.

Regarding claim 3, Pollack discloses the method according to claim 1 above, wherein the error is an error message indicating that the laboratory sample container rack is not placed at the intended position (Pollack discloses the crush sensor 116 may sense when a specimen container gripped by gripper 108 is inserted fully into the bottom of a receptacle 112R of rack 112; fig. 1, [0028, 0032]).  
Note: Claim limitation “generating an error if it is determined that the laboratory sample container moved in the vertical direction (z), wherein the error is an error message indicating that the laboratory sample container rack is not placed at the intended position” is a contingent limitation and does not necessarily have to occur.
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. (See MPEP 2111.04). 
Claim limitation “the error is an error message indicating that the laboratory sample container rack is not placed at the intended position” is a limitation that requires a condition where the sample container is not correctly inserted into the orifice of the rack.  Since the method may be practiced by correctly inserting the sample container into the orifice of the rack so that the container is prevented from moving vertically due to gravity, the above limitation is not required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pollack, and further in view of Garcia et al. (US 2015/0343647; hereinafter “Garcia”).

Regarding claim 2, Pollack discloses the method according to claim 1 above, wherein the laboratory sample container is released in the vertical direction (z) (Pollack discloses the robot 105 places specimen containers in or removes specimen containers from a recess 112R of a sample rack 112; [0028].  Accordingly, the robot 105 must release the sample container in a vertical direction in order to place and/or remove a subsequent sample container.)
Pollack does not teach releasing the sample container for a duration between 10 ms and 200 ms.  
However, Garcia teaches the analogous art of a method for releasing (Garcia teaches locking and unlocking joints 18 of a robotic gripping finger 16; [0088] wherein the locking and unlocking of the joints of the gripping fingers 16 is performed in approximately 10 ms to 500 ms; [0088]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the releasing of the sample container of Pollack for a duration of 10 ms to 500 ms, as taught by Garcia, because the release for a duration between 10 ms to 500 ms is equivalent to a free fall distance of 0.49mm to 1225 mm, thereby allowing the multiplex locking and unlocking of the joints 18 of finger 16 to engage the sample container and prevent the sample container from unwanted spillage provided that a sample rack is placed at an unintended position.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Pollack and Garcia both teach a method for releasing a gripper mechanism.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Pollack, and further in view of Rosmarin et al. (US 2013/0136569; already of record – hereinafter “Rosmarin”).

Regarding claim 4, Pollack discloses the method according to claim 1 above, wherein the releasing the laboratory sample container is performed by an electric motor (Pollack; fig. 1, #108C, [0026]).  
Pollack does not disclose the moving the laboratory sample container to the target position (TP) and releasing the laboratory sample container is performed by a single electric motor.
However, Rosmarin teaches the analogous art of a method for handling laboratory sample containers (Rosmarin; fig. 2, #200, [0038]), the method comprising moving a laboratory sample container to a target position (TP), wherein the target position (TP) is a position at which the laboratory sample container is inserted into a corresponding orifice of a laboratory sample container rack provided that the laboratory sample container rack is placed at an intended position (Rosmarin discloses gripper assembly 104 transfers sample container 102 to a destination receptacle 103A in sample rack 103; figs. 1E & 2, #204, [0033, 0038]) and releasing the laboratory sample container in a vertical direction (z) such that the laboratory sample container can move in the vertical direction (z) due to gravity if the laboratory sample container is not inserted into the corresponding orifice of the laboratory sample container rack at the target location (Rosmarin; fig. 1F, [0036]) wherein the moving the laboratory sample container to the target position (TP) and the releasing the laboratory sample container is performed by an electric motor (Rosmarin discloses the drive motor 106c moves the gripper assembly 104 in one or more coordinate directions, two or more coordinate directions, or three or more coordinate directions; [0025], drive motor 106C may include chains, sprockets, guides, pulleys and belt arrangements, drives such as gear drives or worm drives, or other conventional drive components, and may be utilized to cause the motion of the robotic system 106 and coupled gripper assembly 104; [0026], and that the gripper assembly is configured to grip and release the sample container; figs. 1E-1F).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electric motor that releases the laboratory sample container of Pollack with the electric motor that moves the laboratory sample container to the target position and releases the laboratory sample container, as taught by Rosmarin, because the electric motor configured to move and release the laboratory sample container is a well-known and conventional system for handling sample containers; [0026].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Pollack and Rosmarin both teach a method for moving and releasing laboratory sample containers. 

Regarding claim 5, modified Pollack teaches the method according to claim 4 above, wherein the electric motor can be operated in a torque mode and in a velocity mode, wherein in the torque mode, the electric motor provides an adjustable torque and, in the velocity mode, the electric motor provides an adjustable velocity (The modification of the electric motor that releases the laboratory sample container of Pollack with the electric motor that moves the laboratory sample container to the target position and releases the laboratory sample container, as taught by Rosmarin, has previously been discussed in claim 4 above.  Rosmarin discloses the drive motor 106c moves the gripper assembly 104 in one or more coordinate directions, two or more coordinate directions, or three or more coordinate directions; [0025] – thereby defining a velocity mode.  Rosmarin also discloses drive motor 106C may include chains, sprockets, guides, pulleys and belt arrangements, drives such as gear drives or worm drives, or other conventional drive components, and may be utilized to cause the motion of the robotic system 106 and coupled gripper assembly 104; [0026], and that the gripper assembly is configured to grip and release the sample container; figs. 1E-1F – thereby defining a torque mode since the drive motor 106C is configured to grip and release the sample container).  

Regarding claim 6, modified Pollack teaches the method according to claim 5 above, wherein the moving of the laboratory sample container is performed using the velocity mode (The modification of the electric motor that releases the laboratory sample container of Pollack with the electric motor that moves the laboratory sample container to the target position and releases the laboratory sample container, as taught by Rosmarin, has previously been discussed in claim 4 above. Rosmarin discloses the drive motor 106c moves the gripper assembly 104 in one or more coordinate directions, two or more coordinate directions, or three or more coordinate directions; [0025]).  

Regarding claim 7, modified Pollack teaches the method according to claim 5 above, wherein the releasing of the laboratory sample container is performed using the torque mode (The modification of the electric motor that releases the laboratory sample container of Pollack with the electric motor that moves the laboratory sample container to the target position and releases the laboratory sample container, as taught by Rosmarin, has previously been discussed in claim 4 above. Rosmarin discloses drive motor 106C may include chains, sprockets, guides, pulleys and belt arrangements, drives such as gear drives or worm drives, or other conventional drive components, and may be utilized to cause the motion of the robotic system 106 and coupled gripper assembly 104; [0026].  Rosmarin also discloses the gripper assembly 104 is configured so as to grip and release the sample container; figs. 1E-1F.  Therefore, the drive motor 106C being configured with a torque mode since the drive motor 106C is configured to grip and release the sample container).

Response to Arguments
Applicant’s arguments on pages 4-5 of their remarks with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798